OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Yitzchak E. Gold, Assistant Court
Reporter. Tel.: (614) 466-4961; in Ohio 1-800-826-9010. Your
comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

     The State of Ohio, Appellee, v. Knuckles, Appellant.
     [Cite as State v. Knuckles (1992),     Ohio St.3d     .]
Criminal law -- Once an accused invokes his right to counsel,
     all further custodial interrogation must cease and may not
     be resumed in the absence of counsel -- Interrogation may
     be resumed, when -- "Interrogation," defined.
1.   Once an accused invokes his right to counsel, all further
     custodial interrogation must cease and may not be resumed
     in the absence of counsel unless the accused thereafter
     effects a valid waiver or himself renews communication
     with the police. (State v. Williams [1983], 6 Ohio St.3d
     281, 6 OBR 345, 452 N.E.2d 1323, paragraph four of the
     syllabus, followed.)
2.   When a statement, question or remark by a police officer
     is reasonably likely to elicit an incriminating response
     from a suspect, it is an interrogation. (Rhode Island v.
     Innis [1980], 446 U.S. 291, 100 S.Ct. 1682, 64 L.Ed.2d
     297.)
     (No. 91-1838--Submitted October 14, 1992--Decided December
15, 1992.)
     Appeal from the Court of Appeals for Butler County, No.
CA89-11-159.
     Shortly after midnight on January 31, 1989, defendant,
John C. Knuckles, Sr., was arrested on an outstanding warrant
for writing bad checks. This arrest, however, was admittedly a
pretext for bringing him in to talk about the murder of Bobby
Bennett, for which the defendant was a suspect. He was taken
to Hamilton police headquarters where he was given his Miranda
warning.
     The defendant, a former sheriff's deputy, acknowledged
that he understood his rights and immediately requested an
attorney. Instead of ending the questioning, one of the three
police officers present said, "We want to talk to you about
Bobby Bennett."
     The defendant responded, "Oh, I thought you wanted to talk
about the bad check warrants * * *. I don't want to talk about
the bad checks, but I will talk to you about Bobby Bennett's
death." He then signed a Miranda waiver and spoke to the
police for two hours. During this period he made incriminatory
statements which assisted the police in locating evidence used
against him in his trial.
     The defendant was indicted for aggravated murder,
aggravated robbery, tampering with evidence, and drug abuse. A
motion to suppress defendant's statements was filed, but was
overruled after a suppression hearing. A jury found the
defendant guilty on all counts and he was sentenced to life
imprisonment.
     The Butler County Court of Appeals affirmed the
conviction, finding, inter alia, that the trial court properly
overruled defendant's motion to suppress.
     This cause is before this court upon a motion for leave to
appeal.

     John F. Holcomb, Prosecuting Attorney, Daniel J.
Gattermeyer and Daniel G. Eichel, Assistant Prosecuting
Attorneys, for appellee.
     James Kura, Ohio Public Defender, John A. Bay and Kris H.
Walker, Assistant Public Defenders, for appellant.

     Herbert R. Brown, J.   The single issue before the court
is whether the statement "We want to talk to you about Bobby
Bennett" is a "further interrogation" prohibited by Edwards v.
Arizona (1981), 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378.
Edwards and its progeny have established a bright-line test for
dealing with defendants who invoke their right to counsel.
Simply stated, if a defendant requests counsel, the police must
stop all questioning and interrogation immediately. Any
statement, question or remark which is "reasonably likely to
elicit an incriminating response" is an interrogation. Rhode
Island v. Innis (1980), 446 U.S. 291, 301, 100 S.Ct. 1682,
1689-1690, 64 L.Ed.2d 297, 308.
     Although the court of appeals correctly stated the law it
erred in applying it. The appeals court held that the
statement "We wanted to talk to you about Bobby Bennett," made
after the defendant had requested counsel, was not an
interrogation. For the reasons which follow, we disagree. The
the use of statements made by the defendant after his request
for an attorney violated his right under the Fifth and
Fourteenth Amendments (as set forth in Edwards, supra) to have
counsel present during custodial interrogation.
     In Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct 1602,
16 L.Ed.2d 694, 36 O.O.2d 237, the United States Supreme Court
held that when a defendant requests an attorney, the police
must stop interrogation until an attorney is present.
"Interrogation" has been defined as including "any words or
actions on the part of the police (other than those normally
attendant to arrest and custody) that the police should know
are reasonably likely to elicit an incriminating response from
the suspect." (Footnotes omitted.) Rhode Island v. Innis
(1980), 446 U.S. 291, 301, 100 S.Ct. 1682, 1689-1690, 64
L.Ed.2d 297, 308. It is not necessary to phrase the
communication in the form of a question to constitute an
interrogation.
     Once a defendant invokes his right to counsel, police may
talk to him only if the defendant himself initiates further
communications. Edwards v. Arizona, supra. "This 'rigid'
prophylactic rule *** embodies two distinct inquires. First,
courts must determine whether the accused actually invoked his
right to counsel. * * * Second, if the accused invoked his
right to counsel, courts may admit his responses to further
questioning only on the finding that he (a) initiated further
discussions with the police, and (b) knowingly and
intelligently waived the right he had invoked." (Citations
omitted.) Smith v. Illinois (1984), 469 U.S. 91, 95, 105 S.Ct.
490, 492-493, 83 L.Ed.2d 488, 493-494. This bright-line test
prevents the police from wearing down and confusing the
defendant to obtain a waiver of his rights. Id. at 98, 105
S.Ct. at 494, 83 L.Ed.2d at 495-496.
     The Edwards, bright-line prophylactic rule is equally
applicable to "police-initiated interrogation following a
suspect's request for counsel * * * in the context of a
separate investigation." Arizona v. Roberson (1988), 486 U.S.
675, 682, 108 S.Ct. 2093, 2098, 100 L.Ed.2d 704, 714. Once
counsel is requested, the police may not question the defendant
regarding any crime until an attorney is present.1 If they do,
they violate the defendant's constitutional rights and any
statements obtained cannot be used.
     In the present case, the defendant, Knuckles, requested
counsel immediately after the police read him his rights. At
this point questioning should have stopped. However, the
police "informed" Knuckles that they only wanted to talk to him
about Bobby Bennett, not the bad checks charge he was arrested
for. There are several factors which require the holding that
the statement "We want to talk to you about Bobby Bennett" was
an interrogation prohibited by Edwards.
     First, the only reason Knuckles was arrested was so the
police could talk to him about Bennett's murder. They had no
intention of pursuing the bad checks charge. The statement was
more than the "offhand remarks" in Innis, supra, 446 U.S. at
303, 100 S.Ct. at 1691, 64 L.Ed.2d at 309, which were found not
"reasonably likely to elicit an incriminating response."
"[W]here a police practice is designed to elicit an
incriminating response from the accused, it is unlikely that
the practice will not also be one which the police should have
known was reasonably likely to have that effect." Id., 446
U.S. at 302, 100 S.Ct. at 1690, 64 L.Ed.2d at 308, fn.7.
     Second, even if the arrest for the bad checks charge had
not been a pretext for bringing Knuckles in to talk about
Bennett's murder, the statement was still interrogatory in
nature. The statement invited a response.
     Finally, the rule in Edwards was adopted to avoid cases
such as this. The prosecution argues the statement was made
simply to advise Knuckles of the subject matter the police
wanted to discuss. However, Edwards gives the police a rigid
bright-line rule for dealing with suspects who have invoked
their right to counsel.
     As we said in State v. Williams (1983), 6 Ohio St.3d 281,
6 OBR 345, 452 N.E.2d 1323, at paragraph four of the syllabus:
"Once an accused invokes his right to counsel, all further
custodial interrogation must cease and may not be resumed in
the absence of counsel unless the accused thereafter effects a
valid waiver of his right to counsel or himself renews
communication with the police." The bright-line rule
established in these cases eliminates the need for ad hoc
determinations by the courts regarding what communications with
a defendant are permissible once counsel is requested. It
removes uncertainty by stopping all interrogation. It clearly
tells the police what cannot be done.
     This is not to say that once a suspect requests counsel
the police may not ask routine questions necessary for
booking. Pennsylvania v. Muniz (1990), 496 U.S. 582, 110 S.Ct.
2638, 110 L.Ed.2d 528. But even these questions are limited.
In Muniz the court allowed questions regarding the defendant's
name, address, height, weight, eye color, date of birth, and
current age. It did not allow a question asking the date of
the defendant's sixth birthday. The statement made to
Knuckles, after he had asked for counsel, was not a routine
booking question.
     Accordingly, we hold that the statement "We want to talk
to you about Bobby Bennett" was an interrogation prohibited by
Edwards. The judgment of the court of appeals is reversed and
the cause is remanded.
                                    Judgment reversed
                                    and cause remanded.
     Moyer, C.J., Sweeney, Douglas and Wright, JJ., concur.
     Holmes and Resnick, JJ., separately dissent.

FOOTNOTE
     1 The court of appeals cited McNeil v. Wisconsin (1991)
501 U.S.    , 111 S.Ct. 2204, 115 L.Ed.2d 158, for the
proposition that a request for counsel is offense-specific.
McNeil concerns the Sixth Amendment right to have counsel
present at adversarial hearings. The case before us deals with
the Fifth Amendment right to have counsel present during
interrogation to guard against self-incrimination. McNeil is
not applicable to this case.

     Holmes, J., dissenting.   Although I am in agreement with
the law as stated in the syllabus of this opinion, I
respectfully dissent because of the majority's failure to
properly apply the law to the facts of the instant appeal.
     As correctly stated at the outset of the majority's
opinion, the crucial issue for our discussion is whether
appellant was subjected to "interrogation" within the meaning
of Rhode Island v. Innis (1980), 446 U.S. 291, 100 S.Ct. 1682,
64 L.Ed.2d 297. There, the United States Supreme Court
construed "interrogation" more broadly than meaning police
questioning of the suspect. The Fifth Amendment privilege
against compulsory self-incrimination could not adequately be
safeguarded unless law enforcement officials were also
prohibited from conduct which amounted to the "functional
equivalent" of express questioning. Accordingly, the court
held: "[T]he definition of interrogation can extend only to
words or actions on the part of police officers that they
should have known were reasonably likely to elicit an
incriminating response." (Emphasis sic.) Id. at 302, 100
S.Ct. at 1690, 64 L.Ed.2d at 308.
     The Innis court, in finding that no interrogation took
place, rejected any definition of "interrogation" which focused
exclusively on the existence of police compulsion, however
subtle it may have been.2 However, the suspect's response
must, in addition, have been "the product of words or actions
on the part of the police that they should have known were
reasonably likely to elicit an incriminating response." Id. at
303, 100 S.Ct. at 1691, 64 L.Ed.2d at 309. If the suspect's
statements were not evoked as a result of police compulsion,
then the second prong of the definition of "interrogation" has
not been satisfied. In other words, we must look to the
reasonable perceptions of the suspect in determining whether he
or she was subjected to "interrogation." If a suspect would
reasonably feel that the police conduct or words did not call
for a response, no interrogation can be said to have taken
place.
     I am confused and troubled that the majority has chosen to
characterize the statement "We wanted to talk to you about
Bobby Bennett" as an interrogation. This statement was not a
question, nor can it be considered to be the functional
equivalent of express questioning. Nothing in this remark
could have been reasonably perceived by appellant (a
forty-two-year-old former deputy sheriff) as calling for a
response, let alone a waiver of Miranda rights and the
initiation of his subsequent conversation. Moreover, there is
ample evidence in the record which strongly suggests that
appellant welcomed this comment as an opportunity to mislead
the police investigation through his deceptive theories on who
shot the victim. Appellant's subsequent incriminating remarks
were more likely evoked by his desire to lead the police astray
than they were by his perception that the officer wanted him to
speak. In this sense, the comment did strike a "responsive
chord," thereby permitting appellant to say what he wanted
about his version of the Bennett murder.
     What the majority characterizes as a "bright-line rule"
emanating from Innis and its progeny is, in effect, the
inevitable result of the majority's misapplication of the
nuances of the constitutional privilege against compulsory
self-incrimination. The majority goes far beyond safeguarding
this privilege by unnecessarily crafting what amounts to an
anticommunication obligation on the part of police officers.
By this reasoning, any communication other than that usually
attendant to arrest and custody will amount to
"interrogation." Also, by this reasoning, the forseeability of
the incriminating response is irrelevant--what matters is only
that the arrestee began to talk.
     Accordingly, I would affirm the court of appeals.

FOOTNOTE:
     2 See Innis, at 303, 100 S.Ct. at 1691, 64 L.Ed.2d at 309:
     "The Rhode Island Supreme Court erred, in short, in
equating 'subtle compulsion' with interrogation. That the
officers' comments struck a responsive chord is readily
apparent. Thus, it may be said, as the Rhode Island Supreme
Court did say, that the respondent was subjected to 'subtle
compulsion.' But that is not the end of the inquiry. It must
also be established that a suspect's incriminating response was
the product of words or actions on the part of the police that
they should have known were reasonably likely to elicit an
incriminating response. This was not established in the
present case." (Emphasis added.)

     Alice Robie Resnick, J., dissenting. This case presents a
striking example of a court taking a rational rule of law
developed under a specific set of circumstances, blindly
applying that rule of law to a completely dissimilar set of
circumstances, and reaching a totally illogical conclusion.
Consequently, because I am dismayed by the majority's result, I
dissent. I would affirm the judgment of the court of appeals,
and affirm defendant's conviction.
     The court of appeals correctly concluded that the
statement "We wanted to talk to you about Bobby Bennett" was
not an interrogation. The appellate court properly grasped the
circumstances surrounding that statement and recognized it for
what it was: the mere recitation of a fact uttered by a police
officer who was terminating the questioning of a suspect. This
statement was in no way "reasonably likely to elicit an
incriminating response" in the sense of Rhode Island v. Innis
(1980), 446 U.S. 291, 100 S.Ct. 1682, 64 L.Ed.2d 297. The
majority's declaration that the statement "invited a response"
is unsupported by the record.
     In disagreeing with the court of appeals' conclusion on
the significance of this statement, the majority ignores
important facts and selectively emphasizes irrelevant ones
(such as police motivation in bringing defendant in for
questioning). Defendant's response to the statement at issue
clearly indicates that the statement cannot be accurately
characterized as an interrogation. Defendant responded, "Oh, I
thought you wanted to talk about the bad check warrants * * *.
I don't want to talk about the bad checks, but I will talk to
you about Bobby Bennett's death. * * * I love that man. As a
matter of fact, I have got a couple theories on who may have
done it that you guys would probably be interested in."
     The court of appeals correctly understood the significance
of defendant's remarks, when considered in the context of the
accompanying circumstances of this case. Defendant was at one
time a deputy sheriff. Testimony at trial indicated that
someone had altered the firing pin and barrel of the alleged
murder weapon, which was discovered in the trunk of defendant's
car, in an attempt to preclude any chance of police matching
that handgun with bullets removed from the victim's body.
Clearly, defendant responded enthusiastically when the Bennett
murder was mentioned. It may be easily deduced that defendant
obviously believed he had outwitted the authorities, and was
anxious to perfect the deception. Thus, the record reveals
that the statement by the police officer referring to Bobby
Bennett was not a "further interrogation." Therefore,
defendant's response was offered voluntarily. No violation of
Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16
L.Ed.2d 694, 36 O.O.2d 237, occurred.
     The majority states that the decision in Edwards v.
Arizona (1981), 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378,
is designed to avoid cases such as this by giving a bright-line
rule to follow. However, application of the Edwards rule is
dependent on an initial determination that an interrogation has
occurred. Since the majority is incorrect when it finds that
an interrogation occurred, its resort to the Edwards
bright-line rule is likewise flawed.
     It is unfathomable how the majority could find that
defendant's Miranda rights were violated in these
circumstances. The majority correctly recognizes that the
Edwards test "prevents the police from wearing down and
confusing the defendant." Smith v. Illinois (1984), 696 U.S.
91, 98, 105 S.Ct. 490, 494, 83 L.Ed.2d 488, 495-496. However,
Edwards is irrelevant here. It is glaringly obvious that no
intimidation of the defendant, either overt or subtle, by
police occurred. Instead, defendant, a former deputy sheriff,
seized upon the opportunity presented by an innocuous statement
and offered unsolicited incriminatory remarks.
     In conclusion, the two syllabus paragraphs are correct
statements of basic hornbook law. However, the majority is
mistaken when it finds that under the Innis standard, as set
forth in the second syllabus paragraph, further interrogation
occurred in the circumstances of this case. The majority's
result is based on a skewed view of the events that took
place. I vigorously dissent.